Title: To Benjamin Franklin from Thomas O’Gorman, 4 January 1773
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin


Sir
Paris 4th January 1773
I beg pardon for having been hitherto defficient in acquiting myself of my duty towards you and in returning you thanks for the many Civilities I have received from you While in London. Receive, I beseech you, tho late, my sincere acknowledgement thereon and be assur’d I shall for ever with pleasure embrace every opportunity of Shewing you the defference I have for the honour of your friendship. I profit of the departure of a friend for your City to Carry you this letter and I woud have Wrote to you before now, had I not been totally obsorbed these three Months past in preparing my eldest Son for his reception as page to the King and in tending my two other boys in the small pox, of which they have had, thank god, a looky riddance.
I Can with pleasure tell you that I have had a good ventage this Season and that I am able to Send choice Burgundy to my friends in London. I have mark’d before my departure from home a Hogshead of the right Sort for you, and shall have the pleasure to Send it you in March next. It gives me equal pleasure to hear that you and your friends have Succeeded to your wishes in your grand plan. I wish you heartily great joy on it. I am Sure that in the hands of Such Spirited and opulent men it will become a mighty matter. Our friend Mr. Huske is laid up in the gout. He expects Soon to finish his affairs in this Country and to be able to embrace you in London. He desires in the mean time to be Most Kindly remembered to you. I shall be always glad to hear from you and to Cultivate the honour of your acquaintance and friendship. If any Commands you may have on this Side, pray dont Spare me. I have the honour to be with great defference Sir your most obedient and humble Servant
O’ Gorman

P.S. You’l please to direct to me at Tonnerre in Burgundy where I entend to go in a few days. You may hint to me with Caution and in a neutral manner What may be the thoughts of your friends upon what you and I have talked of.

 
Addressed: Doctor Franklin at / Mrs. Stevenson’s in Craven / Street—Strand / London
